DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The after-amendment filed on 7/28/22 is entered and made of record. 
III.	Claims 1-4, 6-19 and 24 are pending and have been examined, where claims 1-4, 6-19 and 24 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary. 
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-4, 6-19 and 24 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “sorting cells of the sample by generating droplets containing the cells and separating the droplets into two or more separated sample collection containers based on the generated image mask” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of cell sorting, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application. 

[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. Details are shown below.

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-4, 6-19 and 24 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is/is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 1-4, 6-19 and 24 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.

Ortyn (US 20060204071) discloses a method for sorting cells of a sample, the method comprising: 
detecting light from a sample comprising cells in a flow stream (see figure 1, the TDI camera detects light reflected from cell 502A); 
generating an image mask of a cell in the flow stream (see figure 6, 61b is binarized, figure 5, 53a, 53b, 53c and 53d, paragraph 90, the nuclear image mask can be subtracted from the bright field image mask as a means for generating a mask that includes only the cytoplasmic region); and 

    PNG
    media_image1.png
    490
    938
    media_image1.png
    Greyscale

 sorting cells of the sample into two or more separated sample collection containers
based on the generated image mask (see figure 5, neutrophils, eosinophils and lymphocytes are sorted into different classes, the limitations do not cite whether the containers are physical containers or classes of containers, the examiner reads the container as classes or category which is read by Ortyn).
Ortyn is silent in disclosing generating binary image masks of cells in the flow stream by comparing each pixel from a greyscale image of each cell against a determined threshold value and converting each pixel to a binary pixel value. 
Leary (US 20130051651) discloses generating binary image masks of cells in the flow stream by comparing each pixel from a greyscale image of each cell against a determined threshold value and converting each pixel to a binary pixel value (see paragraph 38, the entropy image 106 is next converted to a threshold binary image 108 by applying a simple pixel threshold, where this pixel threshold is applied, pixels with an intensity brighter than the threshold will become white, while pixel with an intensity lower than the threshold will become black, the threshold binary image 108 may then be inverted, so that the bare wound region is white and the cell monolayer region is black in an inverted binary image 110).
Leary also discloses the method according to claim 5, wherein the method comprises: detecting light absorption from the flow stream (see figure 1, TDI camera absorbs light reflected from 502A); and Leary discloses assigning a pixel value of 1 to each pixel in the greyscale image when the pixel intensity is less than the threshold value and assigning a pixel value of 0 when the pixel intensity of the greyscale image is greater than the threshold value (see figure 1 below, see paragraph 14, Generating the wound mask image may comprise applying a pixel threshold to the output of the texture filter to generate a binary image):

    PNG
    media_image2.png
    150
    930
    media_image2.png
    Greyscale
.
Leary also discloses the method according to claim 6, further comprising determining across a horizontal row of the greyscale image a first pixel and a second pixel having an assigned pixel value of 1 (see figure 1 below):

    PNG
    media_image3.png
    228
    809
    media_image3.png
    Greyscale
.

Ortyn and Leary are silent in disclosing sorting cells of the sample by generating droplets containing the cells and separating the droplets into two or more separated sample collection containers based on the generated image mask.

Collins (US 20130244906) discloses a fission on the droplet separates the droplet in to two parts: one containing the magnetic particles and other with the wash buffer waste (see paragraph 71). Collins is silent in disclosing a fission on the droplet separates the droplet in to two parts: one containing the magnetic particles and other with the wash buffer waste.

Ortyn, Leary and Collins, taken alone or in combination with each other, are silent in disclosing all the limitations of claim 1. For all the reasons above all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 8/27/22